                                                           1   MICHAEL J. HARKER, ESQ.
                                                               Nevada Bar No. 005353
                                                           2   2901 El Camino Ave., #200
                                                               Las Vegas, Nevada 89102
                                                           3   (702) 248-3000
                                                               Attorney for Plaintiff
                                                           4                             UNITED STATES DISTRICT COURT
                                                           5                                        DISTRICT OF NEVADA
                                                           6    LINDA WELSH,                                      CASE NO: 2:18-cv-00228-APG-CWH
                                                                                      Plaintiff,                               ORDER
                                                           7
                                                           8    v.                                                PLAINTIFF AND OCWEN LOAN
                                                                                                                  SERVICING LLC’S, STIPULATION
                                                           9    ONE WEST BANK FSB, a Corporation;                 FOR EXTENSION OF TIME TO
                                                                OCWEN LOAN SERVICING LLC., a                      RESPOND TO MOTION TO DISMISS
                                                          10    Limited Liability Company; DOES I through         FIRST AMENDED COMPLAINT
                                                                X inclusive, and ROES I through X,
                                                          11                                                      (First Request)
                                                                                      Defendants.
MICHAEL J. HARKER, ESQ.




                                                          12
                          (702) 248-3000 - Fax 425-7290
                            2901 El Camino Ave., #200
                            Las Vegas, Nevada 89102




                                                          13           Plaintiff LINDA WELSH and Defendant OCWEN LOAN SERVICING LLC., by and

                                                          14   through their attorneys, hereby stipulate to extend the time for Plaintiff to respond to Defendant’s

                                                          15   Motion to Dismiss First Amended Complaint.

                                                          16           WHEREAS, Counsel for Plaintiff requires additional time to respond to the Motion to

                                                          17   Dismiss First Amended Complaint.

                                                          18           WHEREAS, Plaintiff and OCWEN LOAN SERVICING LLC., agree to extend Plaintiff’s

                                                          19   time to respond to the Motion until Friday November 16, 2018.

                                                          20           WHEREAS, this request is not made for purpose of delay and is supported by good cause.

                                                          21
                                                          22
                                                          23   / / /

                                                          24
                                                          25
                                                          26
                                                          27
                                                          28                                                      1         welsh.stip&ordr11.18.mw.wpd
                                                           1
                                                           2          NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
                                                           3   STIPULATED AND AGREED, by and between Plaintiff and OCWEN LOAN SERVICING LLC.,
                                                           4   that Plaintiff shall respond to OCWEN LOAN SERVICING LLC.’S Motion on or before Friday
                                                           5   November 16, 2018.
                                                           6          IT IS SO STIPULATED.
                                                           7
                                                           8
                                                           9   Dated: November 2, 2018                           Dated November 2, 2018
                                                          10
                                                               Submitted by:
                                                          11   The Law Office of Michael J. Harker, Esq.         Wright, Finlay & Zak, LLP
MICHAEL J. HARKER, ESQ.




                                                          12   /s/ Michael J. Harker                              /s/ Pooja Kumar
                          (702) 248-3000 - Fax 425-7290




                                                               MICHAEL J. HARKER, ESQ.                           POOJA KUMAR, ESQ.
                            2901 El Camino Ave., #200
                            Las Vegas, Nevada 89102




                                                          13   Nevada Bar No.: 005353                            Nevada Bar No.: 12988
                                                               2901 El Camino Ave., Suite 200                    7785 W. Sahara Ave, Suite 200
                                                          14   Las Vegas, NV 89102                               Las Vegas, NV 89117
                                                               (702) 248-3000                                    (702) 475-7964
                                                          15   Attorney for Plaintiff                            Attorney for Defendant Ocwen Loan Servicing
                                                          16
                                                          17
                                                                                                           ORDER
                                                          18
                                                                      IT IS ORDERED THAT Plaintiff shall respond to OCWEN LOAN SERVICING LLC’S
                                                          19
                                                               Motion to Dismiss First Amended Complaint on or before Friday November 16, 2018.
                                                          20
                                                                      IT IS SO ORDERED.
                                                          21
                                                          22
                                                               Dated: November
                                                               Dated this       7, of
                                                                          ____ day 2018.
                                                                                      _______, 2018
                                                          23
                                                          24                                      DISTRICT COURT
                                                                                                  UNITED STATES   JUDGE JUDGE
                                                                                                                DISTRICT
                                                          25
                                                          26
                                                          27
                                                          28                                                 2         welsh.stip&ordr11.18.mw.wpd
